      Case 1:18-cv-10379-LTS-SDA Document 50 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/16/2020
 Jocelyn R. Taylor,

                                  Plaintiff,
                                                              1:18-cv-10379 (LTS) (SDA)
                      -against-
                                                              ORDER
 Bowmo, Inc. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered as follows:

       1. No later than July 23, 2020, Defendants’ counsel shall file their anticipated motion to

           withdraw as counsel, along with proof of service of such motion on Defendants.

       2. Defendants shall file any response to the motion to withdraw no later than August 6,

           2020. Defendants shall provide a copy of any response to their current counsel, who

           shall file any response on ECF immediately upon receipt.

       3. Defendants’ counsel shall serve a copy of this Order upon Defendants no later than

           July 23, 2020 and shall file proof of service no later than July 27, 2020.

       Defendant Bowmo, Inc. is hereby advised that a corporation cannot appear pro se in this

Court. Thus, if Defendants’ counsel is permitted to withdraw as counsel, and no successor counsel

appears, a default judgment may be entered against Bowmo, Inc. Once the Court decides the

motion to withdraw, the Court will enter a further Order regarding this action.
     Case 1:18-cv-10379-LTS-SDA Document 50 Filed 07/16/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              July 16, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
